       Case 4:20-cv-00496-BD Document 45 Filed 01/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CORJALON EVANS                                                         PLAINTIFF

V.                          CASE NO. 4:20-CV-496-BD

DOMINIC BRUNER, et al.                                              DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITH PREJUDICE.

     IT IS SO ORDERED this 19th day of January, 2021.


                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
